Citation Nr: 1113806	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  11-02 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral foot disability, to include numbness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1951 to March 1953.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


REMAND

The Veteran contends that his hearing loss and bilateral foot disabilities are related to his active service.  

Regarding his hearing loss, the Veteran asserted that his hearing loss is the result of noise exposure related to infantry gunfire, hand grenades, bazookas, and mortars.  

Available service treatment records consist of the reports of the entrance and separation examinations.  The Veteran was afforded a VA examination in May 2010.  The examiner provided a diagnosis of bilateral mild to moderately severe sensorineural hearing loss.  However, the examiner stated that he could not opine as to whether the current hearing loss was related to service without "resorting to mere speculation."  The examiner's rationale was that there was no audiometric data available in the claims file.  It appears at the time of the examination; the Veteran's service entrance and separation examination reports were not associated with the claims file, and thus not reviewed by the examiner.  Moreover, the Veteran has indicated that his hearing loss originated in service and that he experienced ringing in his ears in service after significant noise exposure.  Therefore, the Board believes that a competent examiner should be able to provide an opinion concerning the etiology of the Veteran's bilateral hearing loss disability.


Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine if his hearing loss disability is etiologically related to his active service.  

Regarding his feet, the Veteran reported that he was exposed to subfreezing temperatures, snow, sleet, and rain during long maneuvers while he was stationed in Germany.  He stated that maneuvers were generally two weeks long during which time they slept on top of snow, and were not allowed to be in tents or build fires.  

As noted above, with the exception of the entrance and separation examination reports, the Veteran's service treatment records are not available.  The Veteran stated that during his time in Germany, he reported to sick call several times regarding his feet, and was told to soak them.  The Veteran's separation examination disclosed normal lower extremities.

Post service treatment records show treatment for a bilateral foot disability.  Records dated from 1999 to 2002 from Piedmont Orthopedics indicate treatment for ulcers on the Veteran's feet.  Neurological symptoms including diminished light touch and diminished sharp/dull discrimination were noted.  Post service VA treatment records reflect a diagnosis of diabetes mellitus.

In June 2009, the Veteran's private podiatrist submitted a statement indicating that he had treated the Veteran for diabetic at risk foot conditions since 2003.  The podiatrist indicated that he had noted poor circulation to both the lower extremities and feet that could be attributed to his long-term exposure to extreme cold temperatures during his military service, as well as his history of diabetes.

An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  Moreover, it is unclear whether the Veteran's current bilateral foot disability is related to his complaints of cold exposure during active service, or to other intercurrent causes, including non-service-connected diabetes mellitus.  Therefore, an examination to determine the etiology of the Veteran's bilateral foot disability is also required.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The Veteran should be afforded a VA examination by an examiner with sufficient expertise, other than the May 2010 examiner, to determine the etiology of his bilateral hearing loss disability.  The claims file must be provided to and reviewed by the examiner.  Specifically, the examiner should opine as to whether it is at least as likely as not (a 50 percent or better probability) that noise exposure in service played a significant causal role in the Veteran's development of bilateral hearing loss disability.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

The rationale for the opinion must be provided.  If the examiner is unable to provide the required opinion, the examiner should explain why the opinion cannot be provided.

2. The Veteran should be afforded a VA examination by a podiatrist or other physician with sufficient expertise to determine the etiology of his bilateral foot disability.  The claims file must be provided to and reviewed by the examiner.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should opine as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's bilateral foot disability is etiologically related to his active military service, including cold exposure during active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  

The rationale for the opinion must be provided.  If the examiner is unable to provide the required opinion, the examiner should explain why the opinion cannot be provided.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                                   (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

